DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because solid figures and photographs are not permitted.  The solid figures make the details difficult to discern; for example it’s not clear which elements reference numerals (126, amongst others) points to in Figure 1D. See 37 C.FR. 1.84 for further details. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2905605 issued to Merino (references are with regard to the attached translation).
Regarding Claim 11, Merino teaches in Figures 1-8 and respective portions of the specification of a snowboard binding (Figure 1) assembly comprising: a buckle frame extension (see portion 143) configured to attached to a buckle (135) of a snowboard binding, the buckle frame extension (135) comprising a first magnetic material (142) that produces a magnetic field; and a ferromagnetic ladder (131) comprising at least one ridge (see where element 133 is located in Figure 7) and a ferromagnetic material (140), wherein the ferromagnetic material is pulled by the magnetic field of the first magnetic material to align the ferromagnetic ladder (131) with the buckle (135) prior to inserting (see Figure 7) the ferromagnetic ladder (131) into the buckle (135) and wherein the at least one ridge (133) secures the ferromagnetic ladder (131) with the buckle (135) after inserting the ferromagnetic ladder into the buckle (135).
Regarding Claim 12, Merino teaches the buckle frame extension further comprises a first plate that extends beyond the buckle to position the first magnetic material beyond the buckle for aligning the ferromagnetic ladder with the buckle (the portion that secures magnet 142 extends beyond the buckle 135 as shown in Figure 7 and is taken to be a plate).
Regarding Claim 13
Regarding Claim 18, Merino teaches the first magnetic material (142) comprises a magnet that produces a magnetic field (line 224 disclose a magnet).
Regarding Claim 19, Merino teaches the first magnetic material (142) produces a magnetic field and the ferromagnetic material is pulled by the magnetic field produced by the first magnetic material (see line 228).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2905605 issued to Merino (references are with regard to the attached translation).
Regarding Claim 1, Merino teaches in Figures 1-8 and respective portions of the specification of a snowboard binding (Figure 1) with magnetic assistance (see magnets 140, 142 in Figure 7) for aligning a ladder (133; Figure 7) with a buckle (135), the snowboard binding comprising: 
a guard (132) attached to a first side of the snowboard binding, the ankle guard (132) comprising a strap (132) and a buckle (135) configured to receive a ladder (133) for securing a boot to the snowboard binding, wherein the buckle (135) comprises a binding extension (see portion 143) comprising a first magnetic material (magnet 142); and 
the ladder (131) attached to a second side of the snowboard binding, 
the ladder (131) comprising a ferromagnetic material (magnet 140)), wherein the ferromagnetic material is attracted by the first magnetic material to align the ladder (131) with the buckle (135).
Merino does not explicitly state that the strap shown in the embodiment in Figure 7 is for a snowboard ankle guard.  However it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the strap structure shown in the embodiment in Figure 7 for the ankle strap (51) in the embodiment shown in Figure 1. One would be motivated to use the strap shown in Figure 7 to provide the advantage of providing a guide for attracting the two magnets towards each other at the entrance, as suggested by Merino in lines (228-230).
Regarding Claim 2, Merino the first magnetic material (142) extends beyond (see Figure 7) the ankle buckle (135) to expose the first magnetic material to apply a force that pulls on the ferromagnetic material (140) of the ankle ladder (131) prior to inserting the ankle ladder into the ankle buckle (see Figure 7).
Regarding Claim 3, Merino teaches the ankle ladder (131) further comprises at least one ridge (see where element 133 is located in Figure 7) to secure the ankle ladder (131) with the ankle guard (132) after inserting the ankle ladder (131) into the ankle buckle (135).
Regarding Claim 4, Merino teaches in Figure 1 of a toe guard (50) attached to the first side of the snowboard binding, the toe guard (50) comprising a toe strap and a toe buckle (shown in Figure 1) configured to receive a toe ladder for securing the boot to the snowboard binding.  Merinor is silent if the toe buckle comprises a binding extension comprising another first magnetic material.  However it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide identical binding extension structure with a magnetic material as the ankle guard has to provide the advantage of allowing the toe guard to be aligned and function in the same manner as the ankle guard.
Regarding Claim 5, in the modified invention of  Merino the toe ladder attached to the second side of the snowboard binding, the toe ladder comprising a ferromagnetic material (same magnet as 140 for ankle strap), wherein the ferromagnetic material is attracted by the another first magnetic material (same magnet as 142 for ankle strap) to align the toe ladder with the toe buckle.
Regarding Claims 6, Merino the first magnetic material (142) comprises a magnet that produces a magnetic field (line 224 disclose a magnet).
Regarding Claim 7, Merino teaches the first magnetic material (142) produces a magnetic field and the ferromagnetic material is pulled by the magnetic field produced by the first magnetic material (see line 228).
Regarding Claim 8 and 20, Merino teaches is silent for the material for the ferromagnetic material, specifically if it comprises at least one of iron (Fe), cobalt (Co), nickel (Ni), gadolinium (Gd), terbium (Tb), or Dysprosium (Dy). However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use iron (Fe), cobalt (Co), nickel (Ni), gadolinium (Gd), terbium (Tb), or Dysprosium (Dy) for the ferromagnetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use
Regarding Claim 9, Merino teaches the ankle ladder (131) further comprises a pivot slot (see where the bolt is shown on the bottom right side of the ladder 131 in Figure 7) for attaching the ankle ladder to the first side of the snowboard binding.
Regarding Claim 10, Merino teaches the ankle guard is configured to attach to a strap ladder for attaching the ankle guard to the second side of the snowboard binding—this feature is not shown in the cutaway view shown in Figure 7; however it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use strap ladder for attaching the ankle guard (132) to the second side of snowboard binding the manner that Merino shows in Figure 1 to provide the advantage of securing the strap to the snowboard binding.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 14, where the first plate further includes a fastener slot for fastening the first plate to the binding; in re claim 15 where the first plate further includes a fastener slot for fastening the first plate to the binding in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618